Citation Nr: 1214835	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  08-16 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to July 1996, with service in the Army National Guard from September 1988 to March 1992, to include a period of active duty for training from October 1988 to February 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma in which the RO, in pertinent part, denied service connection for hearing loss and major depressive disorder.  

In September 2010, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript of that hearing is of record.   

In October 2010, the Board found that new and material evidence had been submitted sufficient to reopen the claim for service connection for hearing loss.  The claims for service connection for hearing loss and depression were remanded to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  In a December 2011 rating decision, the AMC granted service connection for major depressive disorder, representing a full grant of the benefit sought with respect to this claim.  The AMC continued to deny the claim for service connection for hearing loss (as reflected in a December 2011 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The competent and persuasive evidence of record does not demonstrate that the Veteran has current hearing loss which was manifested during active service or was manifested within the first post-service year; the evidence weighs against a nexus between current hearing loss and an event, injury, or disease during active military service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active military service, nor may service incurrence be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claim on appeal.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.


The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the Veteran's request to reopen a claim for service connection for hearing loss was received in June 2007.  Thereafter, he was notified of the general provisions of the VCAA by the RO in correspondence dated in July 2007.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding the VCAA.  While the July 2007 VCAA letter advised the Veteran that new and material evidence was needed to reopen his claim for service connection for hearing loss, the letter also informed him of the information and evidence necessary to substantiate the underlying claim for service connection.  Thereafter, the claim was reviewed and the October 2007 rating decision was issued.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in the July 2007 VCAA letter.  

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records, service personnel records, VA and private treatment records, and Social Security Administration (SSA) records have been obtained and associated with his claims file.  The Veteran was also provided with VA examinations to assess the current nature and etiology of his claimed hearing loss in August 2007, March 2010, and December 2010.  

The Board notes that an April 2009 VA audiology consult makes reference to audiological testing done in 2003.  While VA treatment records dated in 2003 note that the Veteran was hard of hearing, no results of audiological testing performed in 2003 have been associated with the claims file or the Virtual VA e-folder.  In October 2010 the Board remanded the claim, in part, to attempt to obtain any pertinent VA treatment records from 2003.  VA treatment records dated from September 2003 to December 2004 were subsequently associated with the claims file.  These records indicate that, in October 2003, the Veteran presented as a new patient to primary care.  These records also include a June 2004 audiology consult, but do not include any audiological testing performed in 2003.   In light of the foregoing, the Board finds that the 2009 reference to 2003 audiological testing was likely a typographical error and the audiologist intended to refer to 2004 testing.  In any event, the Veteran filed his request to reopen his claim for service connection for hearing loss in June 2007.  The results of audiological testing performed in 2003 would not provide evidence of a nexus between the Veteran's current hearing loss and service-the very matter on which this case turns.  Accordingly, no further action in regard to attempting to obtain the results of audiological testing performed in 2003 is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

The Board recognizes that a December 2003 VA treatment record reflects that the Veteran was receiving VA vocational rehabilitation benefits.  No vocational rehabilitation folder has been associated with the claims file.  However, there is no indication that any outstanding vocational rehabilitation records would include a nexus opinion regarding the Veteran's claimed hearing loss and service.  Rather, in his June 2003 VA Form 28-1900, Disabled Veterans Application for Vocational Rehabilitation, the Veteran asserted that it was his severe back pain which reduced his ability to get or hold a satisfactory job.  Moreover, the Veteran has been provided with three VA examinations to address the question of a nexus between his claimed hearing loss and service, and he has submitted a private medical opinion addressing this question.  As such, a remand to obtain any outstanding VA vocational rehabilitation folder would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Factual Background and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Service connection can be granted for certain diseases, including other organic diseases of the nervous system (sensorineural hearing loss), if manifest to a degree of 10 percent or more within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.  §§ 3.307, 3.309.  

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that he has hearing loss due to in-service noise exposure.  Service treatment records are negative for complaints regarding or treatment for hearing loss.  Audiological testing on enlistment in the Army National Guard in September 1988 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
10
0
0
0
0

Audiological testing on enlistment in the Army in March 1994 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
0
LEFT
15
10
0
5
10

Audiological testing in August 1995 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
10
0
LEFT
15
10
5
5
10

In a February 1996 Report of Medical History, the Veteran denied hearing loss.  Audiological testing at that time revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
10
0
LEFT
15
10
5
5
10

Post service VA treatment records include complaints regarding hearing loss.  Review of systems during VA treatment in October 2003 reflects that the Veteran was hard of hearing.  In December 2003, the Veteran reported that he needed a hearing check-up as his hearing was getting worse.  He stated that he argued at work because he could not hear and spoke loudly at home.  The pertinent impression was hard of hearing.  The Veteran was to be afforded an audiology consultation.  The Veteran was afforded an audiology consultation in June 2004.  Audiological testing at that time revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
10
LEFT
10
5
5
5
15

Speech discrimination testing was 100 percent, bilaterally.  The audiologist commented that the testing revealed hearing within normal limits with excellent speech discrimination bilaterally.  A June 2005 VA treatment record lists hearing loss on the Veteran's problem list, but includes a note indicating that the Veteran's hearing examination stated that he had no hearing loss.  During treatment in September 2006, the Veteran reported that sometimes he did not comprehend what people were saying when they were talking to him; rather, he heard only bits and pieces.  He reported that this happened a lot especially in crowds.  

The Veteran was afforded a VA examination to evaluate his claimed hearing loss in August 2007.  He reported that his hearing loss existed since 1989, and that the condition began as he was exposed to excessive levels of noise from firing Howitzers as a canon crewmember.  The Veteran reported that he used hearing protection during service.  In describing his post-service occupational history, the Veteran described working in warehouse inventory for two years, restaurants for five years, and as a customer service trainer for three years.  He indicated that each of these jobs was performed without hearing protection.  He denied any exposure to loud noise outside of military service.  The Veteran did give a history of ear disease, as he reported that he had ventilating tubes inserted as a child.  On audiological testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
30
25
35
LEFT
35
35
30
25
40

The Veteran's speech recognition scores using the Maryland CNC Word List were 100 percent, bilaterally.  The diagnosis was mild bilateral sensorineural hearing loss.  The examiner opined that it was not as likely that the Veteran's hearing loss was due to his noise exposure as a canon crewmember as he had as much hearing loss in the lower frequencies as he did in the higher frequencies, which was not typical for noise induced hearing loss.  

In his May 2008 VA Form 9 (substantive appeal), the Veteran asserted that he had only minimal noise exposure in his post-service employment.    

During VA treatment in April 2009, the Veteran reported right jaw pain radiating into his ear with subjective right ear hearing loss.  He added that his primary care physician had told him that he needed a hearing aid in the right ear; however, the audiologist commented that there was no confirmation of such in the notes.  On audiological testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
15
15
LEFT
15
15
15
20
20

Speech discrimination testing was 100 percent, bilaterally.  The audiologist commented that the audiological testing revealed hearing within normal limits with excellent speech discrimination bilaterally, which was within test/retest variability of audiological testing done in 2003.  
 
In support of his claim for service connection, the Veteran submitted an October 2009 record of private audiological treatment.  The audiologist noted that the Veteran reported serving in the Army from September 1988 to July 1996 as a crewmember on a 198 Howitzer.  He reported using hearing protection, although he described an incident when the weapon was fired and he did not have his hearing protection in place, after which time he experienced constant ringing in his ears.  The Veteran described current difficulty hearing and understanding conversational speech.  On audiological testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
50
55
60
LEFT
45
55
55
50
65

The Veteran's speech recognition scores using the Maryland CNC Word List were 84 percent in the right ear and 88 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  The private audiologist opined that it was at least as likely as not that the Veteran's hearing loss was related to his military duties as a 198 Howitzer crew member.  He commented that the 198 Howitzer creates noise levels capable of causing acoustic trauma, which was a common cause of sensory hearing loss.  

The Veteran underwent another VA audiological examination in March 2010.  He again gave a history of military noise exposure, describing noise exposure from artillery training, with hearing protection worn.  He denied vocational and recreational noise exposure.  On audiological testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
10
15
LEFT
15
15
10
10
20

The Veteran's speech recognition scores using the Maryland CNC Word List were 100 percent, bilaterally.  The examiner commented that the results of audiological testing were within test/retest variability of audiological testing performed in June 2004 and April 2009.  The examiner noted that review of the claims file revealed hearing within normal limits on multiple hearing tests, including the Veteran's entrance and separation examinations.  He added that the Veteran's hearing was within normal limits, so any perceived hearing loss was not the result of military service.  

During the September 2010 hearing, the Veteran again described in-service noise exposure and denied post-service exposure to acoustic trauma.  He reported that the first time he complained of hearing problems after service was probably around 1998.  

In light of the divergent findings between the 2009 and 2010 VA audiological examinations, reflecting that the Veteran did not have a hearing loss disability for VA purposes, and the 2009 private audiological testing, which revealed otherwise, in October 2010, the Board remanded the claim for service connection, in part, to afford the Veteran another VA audiological examination.  

The Veteran underwent VA audiological examination in December 2010.  The Veteran gave a history of service in the Army National Guard from 1988 to 1991 with service in the Army from June 1994 to July 1996.  He described in-service noise exposure to Howitzer firing, grenades, claymore mines, M16s, M60s, 50 caliber machine guns, and ground-air missiles.  He stated that he was issued rubber earplugs.  The Veteran added that his recreational noise exposure consisted of using his lawn mower with radio headphones but no hearing protection.  He reported that his post-military occupations were largely in restaurant work and he denied post-service occupational noise exposure.  He denied a family history of early hearing loss, and added that he had a history of ear infections as a child, with surgical placement of pressure equalizing tubes, bilaterally.  On audiological testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
10
LEFT
15
10
5
10
15

The Veteran's speech recognition scores using the Maryland CNC Word List were 100 percent, bilaterally.  The examiner commented that pure tone thresholds revealed normal hearing, bilaterally.  In rendering a diagnosis, the audiologist stated that hearing loss was not present and noted that the Veteran had clinically normal hearing, bilaterally.  

The audiologist acknowledged that she had reviewed the claims file, and noted that the Veteran had normal hearing on enlistment examination in September 1988 and again on enlistment examination in March 1994, with no significant threshold changes or shifts for either ear.  She added that audiological evaluations in August 1995 and February 1996 also both revealed normal hearing, bilaterally, with no significant threshold shifts for either ear.  The audiologist acknowledged the October 2009 private audiologic evaluation, which revealed a moderate amount of hearing loss, bilaterally, but commented that this evaluation was not in agreement with any of the Veteran's evaluations of his hearing loss throughout the years, as documented in the claims file.  In this regard, she noted that the Veteran had normal hearing and excellent speech discrimination, bilaterally, on VA examination in March 2010.  She added that no notations were noted in the claims file of complaints or diagnosis of hearing loss or tinnitus, although the Veteran was service-connected for tinnitus.  The audiologist went on to state that audiological testing on the date of her examination of the Veteran revealed no hearing loss for either ear and excellent speech discrimination.  Therefore, she opined that it was not likely that the Veteran's currently claimed hearing loss was related to military noise exposure or service.  She concluded by noting that there was no current hearing loss for either ear, 14 years after discharge from service, and made reference to a publication titled Medical-Legal Evaluation of Hearing Loss, which stated that, "[o]nce noise exposure is discontinued, there is no significant further progression of hearing loss as a result of the noise exposure."  

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for hearing loss is not warranted.  

The foregoing evidence indicates that no hearing loss disability, as defined by 38 C.F.R. § 3.385, was demonstrated in service.  The Board notes that the absence of in-service evidence of hearing loss is not fatal to the claim for service connection for hearing loss.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

While the Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incidence of acoustic trauma, the Board notes that the Veteran's service personnel records reflect that his military occupational specialty was a canon crewmember.  The Veteran is competent to assert the occurrence of in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  Moreover, given the circumstances of the Veteran's service, the Board finds that he was likely exposed to some, and possibly significant, noise exposure in service.  Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.

The Board notes that there are conflicting findings regarding whether or not the Veteran has a current hearing loss disability for VA purposes.  In this regard, while VA audiological testing in June 2004, April 2009, March 2010, and December 2010 revealed normal hearing, the August 2007 VA examination and October 2009 private audiological evaluation revealed hearing loss for VA purposes.  The Board has carefully considered that, although the December 2010 VA examiner, who reviewed the claims file, opined that the October 2009 private audiological evaluation was not in agreement with any of the Veteran's evaluations of hearing loss throughout the years, she did not comment regarding the August 2007 VA examination results.  Notably, the Veteran filed his request to reopen a claim for service connection for hearing loss in June 2007.  The Court has held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, resolving any doubt in favor of the Veteran, the evidence establishes the existence of a current bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385.  The question remains, however, as to whether there exists a medical nexus between such hearing loss disability and service.

The Board acknowledges that, during the August 2007 VA examination, the Veteran reported that his hearing loss had existed since 1989.  Such report indicates a continuity of symptomatology of hearing loss since service.  However, such report must be weighed against the medical evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

The record contains conflicting medical opinions regarding the relationship between the Veteran's hearing loss and service.  In such cases, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Weighing in favor of the claim for service connection, the audiologist who evaluated the Veteran in October 2009 opined that it was at least as likely as not that the Veteran's hearing loss was related to his military duties as a 198 Howitzer crew member.  In providing a rationale for this opinion, he commented that the 198 Howitzer creates noise levels capable of causing acoustic trauma, which was a common cause of sensory hearing loss.  

By contrast, the August 2007, March 2010, and December 2010 VA examiners each provided negative nexus opinions regarding the Veteran's claimed hearing loss.  Notably, the August 2007 and December 2010 provided specific rationales for their opinions.  In this regard, the August 2007 VA examiner noted that the Veteran had as much hearing loss in the lower frequencies as he did in the higher frequencies, which was not typical for noise induced hearing loss.  The December 2010 VA examiner noted that the Veteran had no hearing loss in either ear on examination, 14 years after military service, and cited to a medical publication indicating that once noise exposure is discontinued, there is no significant further progression of hearing loss as a result of such exposure.  Additionally, the December 2010 VA examiner specifically considered and addressed the October 2009 results of audiological testing, but observed that these test results were not in agreement with the Veteran's other evaluations of hearing loss.  

Significantly, there is no indication that the audiologist who evaluated the Veteran in October 2009 reviewed the claims file prior to rendering his opinion; rather, he recorded a history as related by the Veteran.  While, as noted above, a medical opinion may not be discounted solely because the examiner did not review the claims file, critical pieces of information from a claimant's medical history can lend credence to the opinion of the medical expert who considers them and, conversely, detract from the medical opinions of experts who do not.  Nieves-Rodriguez, 22 Vet. App. at 304.  In this case, it is significant that the private audiologist apparently did not consider the service treatment records or the June 2004 and April 2009 audiological testing, revealing normal hearing.  By contrast, the December 2010 VA examiner specifically acknowledged review of the claims file, and considered and discussed evidence contained in the claims file in her examination report.  The December 2010 VA examiner conducted audiological testing, considered the results of the October 2009 private testing, and opined that it was not likely that the Veteran's currently claimed hearing loss was related to military noise exposure or service.  Importantly, she indicated the reasons for reaching this conclusion and provided citation to a medical publication.  

The Board recognizes that the December 2010 VA examiner incorrectly indicated that there were no notations in the claims file of complaints of or a diagnosis of hearing loss.  In this regard, as indicated above, the August 2007 VA examination report included a diagnosis of mild bilateral sensorineural hearing loss.  Despite this error, it is significant to note that the December 2010 VA examiner did acknowledge the October 2009 findings of hearing loss and, therefore considered a finding of hearing loss during the pendency of the appeal in rendering her opinion.  Thus, her failure to acknowledge the results of audiological testing performed in August 2007 does not render her opinion inadequate.  Moreover, the Board points out that the audiologist who examined the Veteran in August 2007 provided a negative nexus opinion, supported by a clearly-stated rationale.  

In light of the foregoing, the Board finds that the opinions of the VA examiners are the most persuasive medical opinions that address the question of a nexus between the Veteran's claimed hearing loss and service.  Thus, the competent, probative (persuasive) evidence on the question of whether hearing loss was incurred in or aggravated by active duty service weighs against the claim for service connection.

Additionally, the Board notes there is no evidence that sensorineural hearing loss manifested itself to a compensable degree within one year of the Veteran's separation from military service.  Rather, the first evidence of hearing loss for VA purposes currently associated with the claims file is dated in 2007, over 10 years after service.  Moreover, during the September 2010 hearing, the Veteran himself testified that, after service, he first complained of hearing problems around 1998.  Thus, service connection is not warranted for sensorineural hearing loss on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Therefore, based on the foregoing, the Veteran is not entitled to service connection for hearing loss.

In addition to the medical evidence, in adjudicating this claim, the Board has considered the Veteran's and his representative's assertions; however, none of this evidence provides a basis for allowance of the claim.  Laypersons, such as the Veteran and his representative, are generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  While the Veteran may report on the symptoms of his claimed hearing loss; the weight of the medical evidence of record is against a nexus between his claimed hearing loss and service.  

For all the foregoing reasons, the claim for service connection is denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hearing loss is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


